Opinion issued March 26, 2009













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00739-CR
____________

BANKERS INSURANCE COMPANY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 10894610101A



 
MEMORANDUM  OPINION
          On September 29, 2008, appellant filed a motion to dismiss the above-referenced appeal.  The Court denied the motion, without prejudice, because it lacked
the signature of appellant or its counsel.  See Tex. R. App. P. 42.2(a).  On January 9,
2009, appellant moved for reconsideration, again asking for dismissal.  The January
9 motion complies with the Texas Rules of Appellate Procedure because it is signed
by appellant’s counsel.  See id.  We have not yet issued a decision.  
          Accordingly, appellant’s January 9, 2009 motion for reconsideration is
granted, our September 29, 2008 order denying dismissal is vacated, and the appeal
herein is dismissed. 
          The Clerk of this Court is directed to issue the mandate within 10 days of the
date of this memorandum opinion.  See Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.
Do not publish.  See Tex. R. App. P. 47.2(b).